Title: To James Madison from Edmund Pendleton, 6 October 1783
From: Pendleton, Edmund
To: Madison, James


Editorial Note
About 1850 the present letter was calendared, probably by a clerk of Peter Force, as follows:




“1783, October 6. Virginia
To James Madison
“Garrisons in time of peace. A standing army the bane of society. Should garrisons be Continental or supported by the States where located. German-Town as a seat for the Government merely another name for Philadelphia. Trade with France restricted. Arrival of British ships. Rise in the price of goods. Races at Fredericksburg. 1 page 4°” (LC: Madison Miscellany).




The last four topics are obviously omitted from the Henkels’ summary. For trade with France, see Delegates to Harrison, 20 Sept., and n. 3; 4 Oct., and n. 9; Harrison to Delegates, 3 Oct., 1783. Although the Philadelphia and Richmond newspapers fail to mention rising prices, they leave no doubt of the more frequent arrivals of British ships (Pa. Packet, 20, 25, 27, and 30 Sept.; Va. GazetteVirginia Gazette, or, the American
          Advertiser (Richmond, James Hayes, 1781–86)., 27 Sept.; 4 Oct. 1783). In a recent letter, JM had mentioned the races at Fredericksburg beginning on 6 October (JM to Jefferson, 20 Sept. 1783, and n. 6). Pendleton may have remarked either that, as a trustee of the Fredericksburg Academy, he had been summoned to be in Fredericksburg on 7 October “upon business of the greatest importance,” or, what is more probable, that he was attending the General Court which had begun its sessions on 1 October in Richmond (Va. GazetteVirginia Gazette, or, the American
          Advertiser (Richmond, James Hayes, 1781–86)., 27 Sept.; Va. Gazette, and Weekly Advertiser, 4 Oct. 1783; David J. Mays, Edmund Pendleton, II, 205, 388, n. 15).
  
Virginia, October 6, 1783
… The question touching Garrisons in time of peace, is in its nature delicate as well as difficult, and therefore I don’t wonder there should be diversity of opinions about it. They seem useful & indeed necessary & yet have their certain evils, among which not the least considerable is that they lead to a standing Army, that bane of Society; nor is it less difficult to decide the question, if they are admitted, whether they ought to be Continental, or supported by & under the Government of the respective States where they are kept.
… German Town must be named in the competition for the permanent seat of Congress, merely as another name for Philad’a which I suppose they can’t name with propriety, for I can’t suppose a single man in the United States would prefer that Village to the great City so near it. I have thought for some time that the contest would end in a return to that City, as soon as resentment for their former neglect had a little worn off.
